Case 1:20-cv-00223-WES-LDA Document 15 Filed 07/22/20 Page 1 of 5 PageID #: 190



                    UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF RHODE ISLAND
 ___________________________________
                                     )
 ALLEN J. HANSON,                    )
                                     )
      Plaintiff,                     )
                                     )
           v.                        )    C.A. No. 20-223 WES
                                     )
 MARK BOURGET, et al.,               )
                                     )
      Defendants.                    )
                                     )
 ___________________________________)

                           MEMORANDUM AND ORDER

 WILLIAM E. SMITH, District Judge.

 I.    Background

       Pending before the Court are Plaintiff’s Motion to Appoint

 Counsel, ECF No. 10, and Plaintiff’s Motion for Hearing, ECF No.

 11.     For the reasons set forth below, the Court DENIES both

 motions, and also reviews Plaintiff’s Complaint sua sponte under

 28 U.S.C. § 1915(e)(2)(B).      In doing so, the Court determines that

 Plaintiff’s Complaint “fails to state a claim on which relief may

 be granted” and is accordingly dismissed without prejudice.

 II. Standard of Review

       Section 1915 of Title 28 requires a federal court to dismiss

 an action brought thereunder if the court determines that the

 action is frivolous, fails to state a claim, or seeks damages from

 a defendant with immunity; this dismissal can be done at any time.

 28 U.S.C. § 1915(e)(2)(B).       A claim is frivolous if it “lacks an

                                      1
Case 1:20-cv-00223-WES-LDA Document 15 Filed 07/22/20 Page 2 of 5 PageID #: 191



 arguable basis either in law or in fact.”                Neitzke v. Williams,

 490 U.S. 319, 325 (1989).

       The standard for dismissal pursuant to § 1915(e)(2)(B) for

 failure to state a claim is identical to the standard for dismissal

 pursuant to Fed. R. Civ. P. 12(b)(6).            Chase v. Chafee, No. CA 11-

 586ML, 2011 WL 6826504, at *2 (D.R.I. Dec. 9, 2011).                        Although

 detailed      factual     allegations    are     not     required,      “[f]actual

 allegations must be enough to raise a right to relief above the

 speculative level.”        Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

 (2007).     “In making this determination, the Court must accept

 plaintiff’s well-pleaded factual allegations as true and construe

 them in the light most favorable to plaintiff[.]”                   Chase, 2011 WL

 6826504, at *2.       Although the Court must review pleadings of a pro

 se plaintiff liberally, Estelle v. Gamble, 429 U.S. 97, 106 (1976),

 the   Court    need     not    credit   bald    assertions     or    unverifiable

 conclusions, nor is the Court “bound to accept as true a legal

 conclusion couched as a factual allegation.” Ashcroft v. Iqbal,

 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 555) .

 III. Discussion

       Applying    that     standard,    the    Complaint     does     not    contain

 sufficient facts to state any plausible constitutional violations.

 Plaintiff     makes     many   allegations     against   the    East    Providence

 Police Department and eleven named members of that department in

 both their individual and official capacities.                 See Compl. 1, ECF

                                          2
Case 1:20-cv-00223-WES-LDA Document 15 Filed 07/22/20 Page 3 of 5 PageID #: 192



 No. 1.    The allegations include, inter alia, kidnapping, illegal

 search and seizure, and being forced to give statements.            See id.

 at 4-5.      The Complaint does not clearly set forth who did what,

 as Plaintiff does not ever specifically name any of the defendants

 in his allegations.       Id.   Instead, for example, he states that

 “Detective maliciously lied on [an] affidavit to illegally obtain

 entry to [his] apartment,” but does not state which Detective he

 is referring to, and alleges that he “was kidnapped at [his]

 residence . . . taken to police station . . held against [his]

 will . . . [and] forced to give statements,” again without stating

 who did those things.      Id. at 5.

       Plaintiff’s allegations are also conclusory in nature; he

 states that he was “tortured then falsely accused . . . without

 probable cause,” but does not explain why the accusation was false,

 and states that “police tampered with videos and lied under oath”

 but gives no further detail.        Id.   Thus, Plaintiff’s allegations

 fail to state a “short and plain statement of the claim,” and fail

 to   place   Defendants    sufficiently     on   notice    to   respond   to

 Plaintiff’s claims.      See Fed. R. Civ. P. 8(a).

       Additionally, to the extent that Plaintiff’s claims attempt

 to challenge his prosecution, conviction, or sentence, they are

 barred for now by the Supreme Court’s holding in          Heck v. Humphrey,

 512 U.S. 477, 486-87, 489 (1994), that a Section 1983 cause of

 action cannot be brought until the criminal proceeding has ended

                                      3
Case 1:20-cv-00223-WES-LDA Document 15 Filed 07/22/20 Page 4 of 5 PageID #: 193



 in the defendant’s favor, or a resulting conviction has been

 invalidated.       Further, to the extent that Plaintiff’s claims seek

 more than just damages (although the motion only asks for damages),

 they belong in a habeas corpus petition pursuant to 28 U.S.C. §

 2254, which may be brought only after all applicable state-law

 remedies    have    been   properly   exhausted.   28   U.S.C.    2254(b)(1);

 Tavares v. Macomber, C.A. No. 18-606WES, 2019 WL 2502933, at *2

 (D.R.I. June 17, 2019).

 IV. Conclusion

       For   the    reasons   stated   above,   pursuant   to     28   U.S.C.   §

 1915(e)(2)(B),       Plaintiff’s      Complaint    is   dismissed      without

 prejudice, and his Motion for Appointment of Counsel, ECF No. 10,

 and Motion for a Hearing on that motion, ECF No. 11, are both

 DENIED as MOOT.1

 IT IS SO ORDERED.




 William E. Smith
 District Judge
 Date: July 22, 2020



       1While Plaintiff may indeed be limited in his ability to
 prosecute this case for himself, given that his Complaint failed
 to state a claim pursuant to 1915(e)(2)(B), Plaintiff would not be
 able to demonstrate the “exceptional circumstances” required to
 justify the appointment of counsel in a civil case. Cookish v.
 Cunningham, 787 F.2d 1, 2 (1st Cir. 1986) (“[A]n indigent litigant
 must demonstrate exceptional circumstances in his or her case to
 justify the appointment of counsel.”).
                                        4
Case 1:20-cv-00223-WES-LDA Document 15 Filed 07/22/20 Page 5 of 5 PageID #: 194




                                      5
